 Case 19-29637       Doc 15        Filed 11/05/19 Entered 11/05/19 16:09:56     Desc Main
                                     Document     Page 1 of 2


                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                       )     Case No.: 19-29637
Mark V Stanger and Denise M Terpinas         )
                                             )     Chapter 13
                                             )
                      Debtor(s).             )     Judge Carol A. Doyle


                                       NOTICE OF MOTION

To:    Mark V Stanger and Denise M Terpinas, 651 Hapsfield Lane #101 Buffalo Grove, IL
       60089 notice via US Mail
       Tom Vaughn, Chapter 13 Trustee notice via ECF delivery system
       U.S. Trustee, 219 S. Dearborn Suite 873, Chicago, IL 60604 notice via ECF delivery
       system
       See attached service list


       On November 12, 2019 at 9:30 a.m. or soon thereafter as I may be heard, I shall appear
before Bankruptcy Judge LaShonda A. Hunt or any other Bankruptcy Judge presiding at 219 South
Dearborn, Courtroom 742, Chicago, Illinois 60604 and shall request that the DEBTORS MOTION
TO VOLUNTARILY DISMISS CASE be entered, at which time you may appear if so desired.

                                                         /s/ David H. Cutler
                                                         David H. Cutler, ESQ
                                                         Attorney for Debtor(s)
                                                         Cutler & Associates Ltd.
                                                         4131 Main St.
                                                         Skokie IL 60076
                                                         (847) 673-8600

                                       CERTIFICATE OF SERVICE

       The undersigned, an Attorney, does hereby certify that a copy of this Notice and Motion
was filed AND sent electronically and via US MAIL to the above captioned by 5:00 p.m. on or
before November 5, 2019.
                                                         /s/ David H. Cutler
                                                         David H. Cutler, ESQ
  Case 19-29637       Doc 15     Filed 11/05/19 Entered 11/05/19 16:09:56            Desc Main
                                   Document     Page 2 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                        )       Case No.: 19-29637
Mark V Stanger and Denise M Terpinas          )
                                              )       Chapter 13
                                              )
                       Debtor(s).             )       Judge Carol A. Doyle



                   DEBTORS MOTION TO VOLUNTARILY DISMISS CASE

       NOW COME, the Chapter 13 Debtors, Mark V Stanger and Denise M Terpinas, by and

through their attorneys, Cutler and Associates, Ltd., and respectfully request that this Court dismiss

this Chapter 13 case, and in support thereof would show the Court as follows:

       1.    The Debtors filed a voluntary petition for relief under Chapter 13 on Ocotber 18,

             2019.

       2.    The Debtors plan is not yet confirmed.

       3.    The Debtors have decided not to continue to proceed with the bankruptcy.

       WHEREFORE, the Debtors pray that the Court enter an Order Dismissing the Case and for

such other and further relief as this Court deems just and proper.


                                                             RESPECTFULLY SUBMITTED,

                                                             /s/ David H. Cutler
                                                             David H. Cutler, ESQ
                                                             Counsel for the Debtor(s)
                                                             Cutler and Associates, Ltd.
                                                             4131 Main St.
                                                             Skokie, IL 60076
                                                             (847) 673-8600

                                                  2
